107 F.3d 704
72 Fair Empl.Prac.Cas. (BNA) 1096,72 Fair Empl.Prac.Cas. (BNA) 1764,97 Cal. Daily Op. Serv. 1118The COALITION FOR ECONOMIC EQUITY;  California NAACP;Northern California NAACP;  California Labor Federation;AFL-CIO;  Council of Asian American Business Associations,California;  Chinese American Citizens' Alliance;  WomenConstruction Business Owners and Executives, CaliforniaChapter;  United Minority Business Entrepreneurs;  Chinesefor Affirmative Action;  Black Advocates in State Service;Asian Pacific American Labor Alliance;  La Voz Chicana;Black Chamber of Commerce of California;  Michele Bennett;Nancy Burns;  Floyd Chavez;  Christopher Clay;  DanaCunningham;  Iran Celeste Davila;  Shevade Dove, nfr MelodieDove;  Jessica Lopez;  Virginia Mosqueda;  Salvador Ochoa;Clifford Tong, Plaintiffs-Appellees,v.Pete WILSON, Governor;  Daniel E. Lundgren, Attorney Generalfor the State of California;  Joanne Corday Kozberg,Secretary of State and Consumer Services Agency and CabinetMember;  James Gomez, Dir Dept of Corr, Defendants-Appellants,andCalifornians Against Discrimination and Preferences, Inc.,Defendant-Intervenor-Appellant.
Nos. 97-15030, 97-15031.
United States Court of Appeals,Ninth Circuit.
Feb. 10, 1997.

Paul Dobson, Deputy Attorney General, Sacramento, California, for defendants-appellants Pete Wilson, Governor, et al.
Michael A. Carvin, Cooper & Carvin, Washington, DC, for defendant-intervenor-appellant Californians Against Discrimination and Preferences, Inc.
Mark D. Rosenbaum, ACLU Foundation of Southern California, Los Angeles, California, for plaintiffs-appellees Coalition for Economic Equity, et al.
Tamu K. Sudduth, Morrison & Foerster, San Franciso, California, for amici curiae A. Ruiz Construction Company and Associates, Inc., Chiang C.M. Construction, Inc., and Cresci Electric, Inc.
Samuel R. Bagenstos, United States Department of Justice, Washington, DC, for amicus curiae United States.
Before: O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.

ORDER

1
Submission of the motion of Defendant-Intervenor/Appellant for stay of preliminary injunction is deferred pending further order of the court.


2
Pursuant to Ninth Circuit Rule 3-3, this panel will retain jurisdiction over the merits of these appeals, Gregorio T. v. Wilson, 54 F.3d 599, 600 (9th Cir.1995), and expedite the briefing schedule as follows:  Plaintiffs/Appellees shall file their answering brief by February 21, 1997, and Defendants/Appellants and Defendant-Intervenor/Appellant shall file their respective reply briefs, unless waived, by February 28, 1997, whereupon the appeals from the grant of the preliminary injunction shall be submitted on the merits.


3
Additional oral argument, if necessary, shall be scheduled by further order of the court.